DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are  allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion for the amended claims below as amended to further define how the negative resistance is being considered with respect to the increase from second value…and the absolute value of the negative resistance of the oscillator circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


(Currently Amended) An oscillator circuit comprising: an oscillating circuit coupled to a vibrator; and a control circuit that controls the oscillating circuit, wherein the oscillator circuit has a normal operation mode in which the oscillating circuit oscillates in a state where a negative resistance value is a first value, and a start mode in which the oscillator circuit shifts from a state where oscillation is stopped to the normal operation mode, and in the start mode, the control circuit controls the negative resistance value to increase from a second value which is smaller than the first value, and the neqative resistance value is an absolute value of neqative resistance of the oscillatinq circuit.

14. (Currently Amended) A method for controlling an oscillator circuit including an oscillating circuit coupled to a vibrator, and having a normal operation mode in which the oscillating circuit oscillates when a negative resistance value is a first value, and a start mode until a state where the oscillating circuit stops oscillation is shifted to the normal operation mode, the method comprising: controlling the negative resistance value to increase from a second value which is smaller than the first value in the start mode, wherein the negative resistance value is an absolute value of negative resistance of the oscillating circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849